                                                                     USDC ~3u;~y
                                                                     [.'OCUf.JlCt'-.;T
                                                                     f '..,[CTPO:J'.C/>:_L Y Fil.ED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        ~~~~ FILED: ,---~-   -o{t_g~_
                                                                                                 f>
--------------------------------------------------------------X
DANIEL RICE,
                                    Plaintiff(s)                                      19 civ 6283 (JGK)

                        -against-                                   ORDER OF DISCONTINUANCE

RAUL RAMOS ,
                                    Defendant( s).
--------------------------------------------------------------X

         It having been reported to this Court that the parties have settled this action, It is,

on this 9 th day of March, 2020, hereby ordered that this matter be discontinued with prejudice

but without costs; provided, however, that within 60 days of the date of this order, counsel for the

plaintiff may apply by letter for restoration of the action to the calendar of the undersigned, in

which event the action will be restored.

         Any application to reopen must be filed within sixty (60) days of this order; any

application to reopen filed thereafter may be denied solely on that basis . Further, if the

parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same sixty-day

 period to be "so ordered" by the Court. Unless the Court orders otherwise, the Court will not

 retain jurisdiction to enforce a settlement agreement unless it is made part of the public record .

         All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

 Court is directed to close this case.

 SO ORDERED.

                                                                  UNITED ST A TES DISTRICT JUDGE
 Dated : New York, New York
         March 9, 2020
